


Exhibit 10.1
UNITED INSURANCE HOLDINGS CORP.
A Delaware Corporation


Employment Agreement


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 5th
day of February, 2014 (“Effective Date”) by and between UNITED INSURANCE
HOLDINGS CORP., a Delaware Corporation, and any of its parent or subsidiary
companies (collectively, the “Company”), and Kimberly Salmon (the “Executive”).


Recitals


1.
The Executive will be the General Counsel and Chief Legal Officer of the Company
and has the requisite experience to serve as such.



2.
The Executive, in her duties, will come to possess intimate knowledge of the
business and affairs of the Company and its Subsidiaries their policies, methods
and personnel.



3.
The Board of Directors (the “Board”) of the Company recognizes that the
Executive's contribution, as General Counsel and Chief Legal Officer of the
Company, to the growth and success of the Company and its Subsidiaries will be
substantial and desires to assure the Company of the Executive's employment in
an executive capacity and to compensate him therefore.



4.
The Board has determined that this Agreement will reinforce and encourage the
Executive's continued attention and dedication to the Company and its
Subsidiaries.



5.
The Executive is willing to make her services available to the Company and its
Subsidiaries on the terms and conditions hereinafter set forth.

Agreement


NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the parties hereby agree as follows:


1.
Term and Duties



1.1
Term. The Company shall employ the Executive and the Executive shall continue to
serve the Company and its Subsidiaries on conditions set forth herein for a term
that begins on the Effective Date and continues until the second (2) year
anniversary of the Effective Date (“Initial Term”). This Agreement shall
automatically renew for additional one-year terms (“Renewal Term”), at the
expiration of the Initial Term or any subsequent Renewal Term, unless the either
party provides at least one-hundred eighty (180) days' written notice of their
intent not to renew this Agreement, or unless this Agreement is otherwise
terminated in accordance with Section 4.1 hereof.



1.2
Duties of Executive. During Executive's employment, the Executive shall serve as
General Counsel and Chief Legal Officer and shall perform the duties of an
executive commensurate with such position, shall diligently perform all services
as may be reasonably designated by the CEO and the Board; and shall exercise
such power and authority as is necessary and customary to the performance of
such duties and services. The Company has provided the Executive a written job
description outlining the duties and authority of the General Counsel and Chief
Legal Officer. The Executive shall devote her services on a fulltime basis to
the business and affairs of the Company and the Subsidiaries. Notwithstanding
the foregoing, the Executive may be involved with charitable organizations.
Additionally, the Executive may engage in such other pursuits, including,
without limitation, personal, legal and financial affairs, as shall not
interfere or conflict with the proper performance of her duties hereunder.



2.
Compensation.



2.1
Base Salary. The Executive shall receive a base salary at the annual rate of
$190,000. The base salary shall be payable in substantially equal installments
consistent with the Company's normal payroll schedule, subject to applicable
withholding and other taxes. Base salary may be increased during the Employment
Term but may not be decreased and





--------------------------------------------------------------------------------




the Board shall consider, on an annual basis, the nature, extent and
advisability, if any, of an increase in the Executive's base salary.


2.2
Additional Cash Compensation. During Executive's employment, Executive shall be
eligible to receive annual bonuses which, in the discretion of the Board, are
payable to executive management. Annual bonuses will be based on achievement
against goals established for the senior executive officer group including
Executive by the Board in consultation with the Executive.



2.3
Restricted Stock Grant. After ninety (90) days from the Effective Date of this
Agreement, the Company shall negotiate and enter into a Restricted Stock
Agreement (“RSA”) with Executive to issue shares of restricted common stock no
later than one hundred eighty (180) days from the Effective Date of this
Agreement. The number of shares issued under the RSA will be at the discretion
of the Company, but shall have a fair value of no less than ten percent (10%) of
the Executive's Base Salary at the date of issuance. The restricted stock shall
vest at the conclusion of the one year anniversary of the RSA effective date.



2.4
Equity Incentive Compensation. In addition to any compensation payable under
Section 2.1, 2.2 and 2.3, the Executive shall also be eligible to participate in
any future equity incentive compensation plans or directed share programs
designed for members of the Company's Senior Management team approved by the CEO
and Board of Directors so long as this agreement remains in effect.



3.
Other Benefits.



3.1
Expense Reimbursement. During Executive's employment, the Company, upon the
submission of supporting documentation by the Executive, and in accordance with
Company policies for its executives, shall reimburse the Executive for all
expenses actually paid or incurred by the Executive in the course of and
pursuant to the business of the Company and the Subsidiaries, including expenses
for travel and entertainment, for which the Executive shall have an expense
allowance as set by the Board from time to time. Expenses incurred by the
Executive in connection with maintaining professional licenses and relevant
technical job knowledge including, but not limited to, continuing education,
professional fees, dues and subscriptions, shall be fully reimbursed without
limitation.



3.2
Other Benefits. During Executive's employment, Executive will be eligible to
participate, on terms which are generally available to the other senior
executives of the Company and subject to the eligibility requirements of the
applicable Company plans as in effect from time to time, in the Company's,
deferred compensation, medical, dental, vacation, life insurance and disability
programs, and other benefits generally available to the Company's senior
executives from time to time.



3.3
Working Facilities. During Executive's employment, the Company shall furnish the
Executive with an office, and such other facilities and services suitable to her
position and adequate for the performance of her duties hereunder.



3.4
Vacation. During Executive's employment, Executive shall be entitled to
reasonable vacations during each year of the Term, the time and duration thereof
to be determined by mutual agreement between Executive and the Company.
Reasonable vacations shall be no less than four (4) weeks or twenty (20)
business days, excluding holidays, each calendar year.



4.
Termination.



4.1
Termination for Cause. Notwithstanding anything contained in this Agreement to
the contrary, this Agreement may be terminated at any time by the Company for
Cause. As used in this Agreement “Cause” shall only mean (i) any action or
omission of the Executive which constitutes a material breach of this Agreement,
(ii) willful failure to perform the duties assigned to the Executive by the CEO
or the Board, from time to time; (iii) fraud, breach of fiduciary duty,
embezzlement or misappropriation as against the Company, or (iv) the conviction
(from which no appeal can be taken) of Executive for any criminal act which is a
felony. For purposes of this Paragraph 4.1, an act or failure to act shall be
considered “willful” only if done or omitted to be done without a good faith
reasonable belief that such act or failure to act was in the best interests of
the Company. With respect to clause (i) and (ii) above, the Company shall
provide Executive written notice of the alleged violation and allow Executive
ten (10) business days to cure the violation. Any termination for Cause pursuant
to this Paragraph 4.1 shall be made in writing to Executive, which notice shall
set forth in detail all acts or omissions upon which the Company is relying for
such termination. Upon any termination pursuant to this Paragraph 4.1, the
Company shall pay to the Executive any unpaid Base Salary accrued through the
Effective Date of termination specified in such notice. In addition, the Company
shall pay any benefits, if any, owed to Executive under any plan





--------------------------------------------------------------------------------




provided for Executive under Paragraph 3 hereof in accordance with the terms of
such plan as in effect on the date of termination of employment under this
Paragraph 4.1, as well as any annual incentive bonuses pursuant to Paragraph 2.2
hereof earned but not yet paid for any completed full fiscal year immediately
preceding the employment termination date. Except as provided above, the Company
shall have no further liability hereunder (other than for reimbursement for
reasonable business expenses incurred prior to the date of termination, subject,
however to the provisions of Paragraph 3.1 hereof).


4.2
Termination Due to Death or Disability. In the event of the Executive's death,
Executive's employment shall automatically cease and terminate as of the date of
death. If Executive becomes Disabled, the Company may terminate Executive's
employment upon thirty (30) days written notice to Executive. For purposes of
this Agreement, the terms “Disabled” or “Disability” means Executive's
inability, because of physical or mental illness or injury, substantially to
perform her duties hereunder as a result of physical incapacity for a continuous
period of at least six (6) months, to be determined no earlier than at the end
of the six (6) month period. In the event of any dispute as to the Executive's
incapacitation, the Board shall select a physician, and the Employee shall
select a physician. If the two physicians are unable to agree on whether
Employee is Disabled for purposes of this Agreement, those two physicians shall
select a third physician, whose determination shall be final and binding upon
both the Executive and the Company. In the event of the termination of
employment due to Executive's death or Disability, Executive or her estate or
legal representatives shall be entitled to receive:



(i)
payment for all accrued but unpaid Base Salary as of the date of Executive's
termination of employment;



(ii)
reimbursement for expenses incurred by the Executive pursuant to. Paragraph 3.1
hereof up to and including the date on which employment is terminated;



(iii)
any earned benefits to which the Executive may be entitled as of the date of
termination pursuant to the terms of any compensation or benefit plans to the
extent permitted by such plans (with the payments described in subsections (i)
through (iii) above collectively called the “Accrued Payments”);



(iv)
any annual incentive bonuses earned but not yet paid for any completed full
fiscal year immediately preceding the employment termination date;



(v)
if employment termination occurs prior to the end of any fiscal year, a pro rata
annual incentive bonus for such fiscal year in which employment termination
occurs (based on actual business days in such fiscal year prior to such
employment termination, divided by the total annual business days) determined
and paid based on actual performance achieved for that fiscal year against the
prorated performance goals for that fiscal year;



(vi)
in the case of death of Executive, the Company shall continue in force all
benefits applicable to Executive's family for six (6) months.



(vii)
Any payments under this paragraph shall be made on or before March 15th of the
year following Executive's death or Disability (with the exception of Base
Salary and reimbursement of expenses, which shall be paid no later than the pay
period immediately following termination of employment).



4.3
Termination Without Cause. Either party may terminate Executive's employment
hereunder without Cause at any time by providing one-hundred eighty (180) days
written notice of such termination. In the event of the termination of
Executive's employment under this Paragraph 4.3 without Cause by the Company,
then Executive shall be entitled to:



(i)
payment of the Accrued Payments in full within the next normal payroll period
following Termination;



(ii)
any annual incentive bonuses earned but not yet paid for any completed full
fiscal year immediately preceding the employment termination date, to be paid in
full within the next normal payroll period following Termination;



(iii)
if employment termination occurs prior to the end of any fiscal year, the annual
incentive bonus for such fiscal year in which employment termination occurs for
which Executive would have been entitled if employed at the conclusion of the
fiscal year determined and paid based on actual performance achieved for such
fiscal year against the prorated performance goals for that fiscal year, to be
paid in full within ninety days following completion of the fiscal year;







--------------------------------------------------------------------------------




(iv)
the Company shall arrange for the Executive to continue to participate (through
COBRA or otherwise), on substantially the same terms and conditions as in effect
for the Executive (including any required contribution) immediately prior to
such termination, in the medical, dental, disability and life insurance programs
provided to the Executive hereof until the earlier of (a) a one-hundred eighty
(180) day period from the effective date of termination; or (b) such time as the
Executive is eligible to be covered by comparable benefit(s) of a subsequent
employer (determined on a benefit-by-benefit and coverage-by-coverage basis).
The foregoing is referred to as “Benefits Continuation”. The Executive agrees to
notify the Company promptly if and when she begins employment with another
employer and if and when she becomes eligible to participate in any benefit or
other welfare plans, programs or arrangements of another employer.



In the event of the termination of Executive's employment under this Paragraph
4.3 without Cause by the Executive, then Executive shall be entitled to items
listed above in subparagraphs (i), (ii) and (iii) above only. The Company shall
have no further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of termination, subject, however to
the provisions of Paragraph 3.1 hereof).


4.4
Specified Employee. Notwithstanding anything to the contrary in this Agreement,
if at the time of Executive's termination of employment Executive is a
“specified employee,” as defined below, any and all amounts payable to Executive
on account of such separation from service that would be nonqualified deferred
compensation and would (but for this provision) be payable within six (6) months
following the date of termination, shall instead be paid in a single sum on the
next regular payday following the expiration of such six (6) month period or, if
earlier, the date of Executive's death; except (A) to the extent of amounts that
do not constitute a deferral of compensation within the meaning of Treasury
regulation Section 1.409A-1(b), as determined by the Company in its discretion;
(B) benefits which qualify as excepted welfare benefits pursuant to Treasury
regulation Section 1.409A-1(a)(5); or (C) other amounts or benefits that are not
subject to the requirements of Section 409A, shall not be subject to any such
acceleration.



4.5
Separation from Service. For purposes of this Agreement, all references to
“termination of employment” and correlative phrases shall be construed to
require a “separation from service” (as defined in Section 1.409A-1 (h) of the
Treasury regulations after giving effect to the presumptions contained therein),
and the term “specified employee” means an individual determined by the Company
to be a specified employee under Treasury regulation Section 1.409A-1(i).



4.6
409A Compliance. Payments under this Agreement are intended either to be exempt
from the rules of Section 409A or to satisfy those rules, and the Agreement
shall be construed accordingly.



4.7
Release of Claims as Condition. The Company's obligation to pay to the Executive
the benefits described in paragraphs 4.1, 4.2 and 4.3 of this Agreement shall be
conditioned upon the Executive, or her legal representative as appropriate,
having delivered to the Company an executed full and unconditional release (that
is not subject to revocation) of claims against the Company, its parent
entities, affiliates, employee benefit plans and fiduciaries, officers,
employees, directors, agents and representatives satisfactory in form and
content to the Company's counsel.



4.8
No Mitigation. In no event shall Executive be obligated to seek other employment
or take any other action by way of mitigation of the amounts payable to
Executive under any of the provisions of this Agreement, nor shall the amount of
any payment hereunder be reduced by any compensation earned by Executive as a
result of subsequent employment unless otherwise provided herein.



5.
Restrictive Covenants.



5.1.
Confidentiality/Non-Disclosure. “Confidential Information” shall mean any
intellectual property, information, or trade secrets (whether or not
specifically labeled or identified as “confidential” or “private”), in any form
or medium, that is disclosed to, or developed or learned by, the Executive, and
that relates to the business plan, underwriting, products, services, research,
or development of or by the Company or its Subsidiaries, suppliers,
distributors, customers, investors, partners, and/or other business associates,
and that has not become publicly known. Confidential Information includes, but
is not limited to, the following:



1.
Internal business information (including but not limited to information relating
to strategy, staffing, financial data, training, marketing, promotional and
sales plans and practices, costs, bidding activities and strategies, rate and
pricing structures, and accounting and business methods);







--------------------------------------------------------------------------------




2.
Identities of, negotiations with, individual requirements of, specific
contractual arrangements with, and information about, the Company's or its
Subsidiaries' suppliers, distributors, customers, investors, partners and/or
other business associates, their contact information, and their confidential
information;



3.
Compilations of data and analyses, underwriting process and parameters, material
processes, technical data, specific program information, trade or industrial
practices, computer programs, formulae, systems, research, records, reports,
manuals, documentation, customer and supplier lists, data and databases relating
thereto, and technology and methodology regarding specific projects; and



4.
Intellectual Property not generally available to the public, or published by the
Company or its Subsidiaries.



Confidential Information shall not include information that: (i) is or becomes
public information without breach of this Agreement by Executive; (ii) was in
Executive's possession (in writing or other recorded form) prior to her
employment by the Company with no obligation to maintain confidentiality, as
evidenced by written or electronic records; (iii) was received from a third
party not under any obligation of confidentiality to the Company; or (iv) is
required to be disclosed by Executive by law or a final order of a court or
other governmental agency or authority of competent jurisdiction (collectively,
“Order”); provided, however, reasonable notice prior to any such disclosure
shall be given to the Company to allow sufficient time for the Company to obtain
injunctive relief, a protective order or similar remedy.


“Intellectual Property," or “IP,” shall mean (1) inventions or devices, whether
patentable or not; (2) original works of authorship produced by or on behalf of
the Company or its Subsidiaries; (3) trade secrets; (4) know-how; and (5) any
other intangible property protectable under federal, state or foreign law. Other
examples of Intellectual Property include, but are not limited to, patent
applications, patents, copyrighted works, technical data, computer software,
knowledge of suppliers or business partnerships, documentation, processes, and
methods and results of research.


The Executive acknowledges and agrees with the representations of the Company
that Confidential Information and IP is proprietary and valuable to the Company,
and that any disclosure or unauthorized use thereof may cause irreparable harm
and loss to the Company.


The Executive acknowledges and agrees that (1) the nature and periods of
restrictions imposed by the covenants contained in this Agreement are fair,
reasonable and necessary to protect and preserve for the Company and its
Subsidiaries their viability and future revenues; (b) the Company or its
Subsidiaries would sustain great and irreparable loss and damage if the
Executive were to breach any of such covenants set forth herein; (c) the Company
and its Subsidiaries intend to conduct business actively in the entire territory
that is the subject of this Agreement (as defined below) and beyond; and (d) the
covenants herein set forth are made as an inducement to and have been relied
upon by the Company in entering into this Agreement.


The Executive acknowledges and agrees this Agreement is binding on the
Executive's heirs, executors, successors, administrators, representatives and
agents.


The Executive agrees to receive and to treat Confidential Information and the
knowledge of IP on a confidential and restricted basis and to undertake the
following additional obligation with respect thereto:


1.
To use the Confidential Information for the singular purpose of benefiting the
Company and its Subsidiaries, and specifically not use the Company's and its
Subsidiaries' customer or prospective customer data to conduct marketing, or
otherwise undertake personal contacts, to solicit, divert or appropriate
customers or prospective customers of the Company or its Subsidiaries, whether
for the benefit of the Executive or any Person;



2.
Not to disclose Confidential Information, except to the extent the Executive is
required to disclose or use such Confidential Information in the performance of
the Executive's assigned duties for the Company or its Subsidiaries, to any
Person without the prior express written consent of the Board of the Company, or
their successors as an action permitted under the operating agreement of the
Company;

 
3.
To tender all Confidential Information to the Company, and destroy any of the
Executive's additional notes or records made from such Confidential Information,
immediately upon request by the Company or upon termination of this Agreement;



4.
To promptly disclose and assign any right, title and interest to the Company all
IP authored, made, conceived or actually reduced to practice, alone or jointly
with others, (a) while performing duties for the Company or its





--------------------------------------------------------------------------------




Subsidiaries, or (b) during Executive's employment under this Agreement (if such
IP is related to the Company's area of business), or (c) which results or is
suggested by any work done for or at the request of the Company or its
Subsidiaries, or (d) which was aided by the use of trade secret information,
whether or not during working hours and regardless of location;


5.
To use best efforts to safeguard the Confidential Information and protect it
against disclosure, misuse, espionage, loss, misappropriation and theft;



6.
Immediately notify the Board of any breach of this Agreement; and



7.
Assist the Company or its Subsidiaries, both during and after the termination of
this Agreement, in obtaining and enforcing any legal rights in IP of the Company
or its Subsidiaries, or assigned or to be assigned by the Executive to the
Company or its Subsidiaries.



5.2.
Non-Solicitation. The Executive covenants and agrees with the Company that the
Executive will not, directly or indirectly, for any Person, through the period
ending on the second (2nd) annual anniversary of the last day of the Executive's
employment with the Company attempt to employ, divert away an employee, or enter
into any contractual arrangement with any employee or former employee, of the
Company or its Subsidiaries, unless such employee or former employee has not
been employed by the Company or its Subsidiaries for a period in excess of one
(1) year. This Section shall not apply to former employees that were terminated
by the Company.



5.3.
Consent to Injunction. The Executive acknowledges that any breach of a covenant
contained in Paragraph 5 of this Agreement will result in irreparable injury to
the Company or its Subsidiaries and that the Company's or its Subsidiaries'
remedy at law for such a breach may be inadequate and will be extremely
difficult to calculate or determine. Accordingly, the Executive agrees and
consents that upon any such breach, the Company or its Subsidiaries shall, in
addition to all other remedies available at law and in equity, be entitled to
(A) both preliminary and permanent injunctions to prevent or halt any such
breach or threatened breach, and (B) recover the cost of such attorney's fees as
the Company or its Subsidiaries may incur to enforce it rights hereunder if the
Company is a prevailing party in such litigation. Further, the Executive agrees
that in the event of any breach hereunder, the Company or its Subsidiaries shall
have the right to seek restraining orders and/or injunctions.



5.4.
Severability. In the event that the provisions of this Agreement should ever be
deemed to exceed the time or geographic limitations permitted by applicable law,
then the provisions will be reformed to the maximum time or geographic
limitations permitted by applicable law. Every provision of this Agreement is
intended to be severable, and, if any term or provision is determined to be
illegal, invalid or unenforceable for any reason whatsoever, and cannot be
reformed, such illegal, invalid or unenforceable provision shall be deemed
severed herefrom and shall not affect the validity, legality or enforceability
of the remainder of this Agreement.



Books and Records. All books, records, accounts and similar repositories of
Confidential Information of the Company and its Subsidiaries, whether prepared
by the Executive or otherwise coming into the Executive's possession, shall be
the exclusive property of the Company and shall be returned immediately to the
Company and its Subsidiaries on termination of this Agreement or on the Board's
request at any time.


6.
Consolidation, Merger or Sale of Assets. Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another corporation which assumes
this Agreement, and all obligations of the Company hereunder, in writing. Upon
such consolidation, merger, or transfer of assets and assumption, the term "the
Company" as used herein, shall mean such other corporation and this Agreement
shall continue in full force and effect, subject to the provisions of Paragraph
6 hereof.



7.
Indemnification. The Company agrees that the Executive shall be covered and
insured up to the full limits provided by all directors' and officers' insurance
which the Company then maintains to indemnify its directors and officers (and to
indemnify the Company for any obligations which it incurs as a result of its
undertaking to indemnify its officers and directors), subject to applicable
deductibles and to the terms and conditions of such policies as well as provided
under any policy of indemnification then in effect for the Company.



8.
Enforceability. It is the intention of the parties that the provisions of this
Agreement shall be enforced to the fullest extent permissible under the laws and
public policies of each state and jurisdiction in which such enforcement is
sought, but that the unenforceability (or the modification to conform with such
laws or public policies) of any provisions hereof, shall not render
unenforceable or impair the remainder of this Agreement. Accordingly, if any
provision of this Agreement shall be determined





--------------------------------------------------------------------------------




to be invalid or unenforceable, either in whole or in part, this Agreement shall
be deemed amended to delete or modify, as necessary, the offending provisions
and to alter the balance of this Agreement in order to render the same valid and
enforceable to the fullest extent permissible.


9.
Assignment. This Agreement is personal in nature to the Company and the rights
and obligations of the Executive under this Agreement shall not be assigned or
transferred by the Executive. This Agreement and all of the provisions hereof
shall be binding upon, and inure to the benefit of, the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives, heirs and distributees).



10.
Amendment. This Agreement may not be amended, supplemented or modified in whole
or in part except by an instrument in writing signed by the party or parties
against whom enforcement of any such amendment, supplement or modification is
sought.



11.
Survival. Anything hereof to the contrary notwithstanding, the provisions of
Paragraphs 2 through 18 shall survive the expiration or termination of this
Agreement, regardless of the reasons therefor.



12.
Choice of Law. This Agreement will be interpreted, construed and enforced in
accordance with the laws of the State of Florida, without giving effect to the
application of the principles pertaining to conflicts of laws.



13.
Effect of Waiver. The failure of any party at any time or times to require
performance of any provision of this Agreement will in no manner affect the
right to enforce the same. The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.



14.
Construction. The parties hereto and their respective legal counsel participated
in the preparation of this Agreement; therefore, this Agreement shall be
construed neither against nor in favor of any of the parties hereto, but rather
in accordance with the fair meaning thereof.



15.
Enforcement. Should it become necessary for any party to institute legal action
to enforce the terms and conditions of this Agreement, the prevailing party will
be awarded reasonable attorneys' fees at all trial and appellate levels,
expenses and costs. Any suit, action or proceeding with respect to this
Agreement shall be brought in the courts of the State of Florida within the
County which the Company maintains its primary offices or in the U.S. District
Court of Florida for the district in which the Company maintains its primary
offices, whichever is applicable. The parties hereto hereby accept the exclusive
jurisdiction of those courts for the purpose of any such suit, action or
proceeding.



Notwithstanding the foregoing provisions of this Paragraph, each of the parties
agrees that, prior to commencing litigation under this Agreement, the parties
agree to submit, for a period of sixty (60) days, to voluntary mediation before
a jointly selected neutral third party mediator under the auspices of JAMS,
Atlanta, GA Resolutions Center (or any successor location) or a mutually agreed
upon certified mediator in Tampa, FL, pursuant to the procedures of JAMS
International Mediation rules or the Florida Rules for Certified and
Court-Appointed Mediators, to be conducted in the State of Florida, Hillsborough
County (however, such mediation or obligation to mediate shall not suspend or
otherwise delay any termination or other action of the parties or affect the
parties' other rights).


The parties hereto acknowledge and agree that any party's remedy at law for a
breach or threatened breach of any of the provisions of this Agreement would be
inadequate and such breach or threatened breach shall be per se deemed as
causing irreparable harm to such party. Therefore, in the event of such breach
or threatened breach, the parties hereto agree that, in addition to any
available remedy at law, including but not limited to monetary damages, an
aggrieved party, without posting any bond, shall be entitled to obtain, and the
offending party agrees not to oppose the aggrieved party's request for,
equitable relief in the form of specific enforcement, temporary restraining
order, temporary or permanent injunction, or any other equitable remedy that may
then be available to the aggrieved party.


16.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed an original.



17.
Notice. Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered when sent by facsimile with receipt confirmed or when
deposited in the United States mail, postage prepaid, registered or certified
mail, return receipt requested, or by overnight courier, addressed to the
parties at the address first stated herein, or to such other address as either
party hereto shall from time to time designate to the other party by notice in
writing as provided herein.







--------------------------------------------------------------------------------




18.
Entire Agreement. This Agreement contains the entire agreement and understanding
between the parties with respect to the subject matter hereof and supersedes any
prior or contemporaneous understandings and agreements, written or oral, between
and among them respecting such subject matter, including, without limitation,
the Term Sheet.



19.
Expenses. Reasonable legal fees and expenses up to a maximum total of $1500
incurred by the Executive in negotiating and entering into this Agreement will
be paid by the Company. All such fees and expenses will be paid by the Company
within 30 days after the Company's receipt of the invoices therefor.





IN WITNESS WHEREOF, this Agreement has been duly signed by the parties hereto on
the day and year first above written.
UNITED INSURANCE HOLDINGS CORP.
By:    ____________________________________
Name:    ____________________________________
Title:    ____________________________________
EXECUTIVE
__________________________________    
Kimberly Salmon


Notary Acknowledgment
 
 




